Citation Nr: 1019108	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-12 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee with 
osteoarthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the left knee with 
osteoarthritis, status post arthroscopic lateral 
meniscectomy.  

3.  Entitlement to service connection for low back condition, 
to include as secondary to service-connected bilateral knee 
disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from October 1979 to March 1983, February 
1986 to June 1986 and August 1988 to October 1988 with 
additional time spent in the Army Reserves.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (the RO).  

Procedural history

The Board observes that a July 1983 rating decision granted 
service connection for internal derangement of the right and 
left knees; noncompensable evaluation were assigned for each 
knee disability, effective March 12, 1983.  The July 1983 
rating decision also denied the Veteran's claim for 
entitlement to service connection for lumbosacral strain and 
back strain, T7-T8.  The Veteran failed to appeal, and the 
decision became final.  

In December 2002, the Veteran filed claims for compensable 
evaluations for her service-connected right and left knee 
disabilities and a petition to reopen her previously-denied 
claim for service connection for a low back condition.  The 
claims were denied in the RO's September 2003 rating 
decision.  The Veteran expressed disagreement with that 
decision an initiated the present appeal.  

In January 2005 the Veteran testified at a personal hearing 
which was chaired by a Veterans Law Judge (VLJ) at the 
Board's Central Office in Washington D.C.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.  

After the January 2005 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

In March 2005, the Board reopened the Veteran's previously-
denied claim for service connection for a low back condition, 
and remanded the three issues presently on appeal for further 
evidentiary development.  As will be discussed further below, 
such development has been undertaken and the Veteran's claims 
have been returned to the Board for appellate proceedings.  

In a July 2006 Decision Review Officer decision, the RO 
increased the disability rating assigned to the Veteran's 
right and left knee disabilities; assigning each a 10 percent 
disability rating, effective December 30, 2002.  Since the RO 
did not assign the maximum disability ratings possible, the 
appeals for higher evaluations remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a Veteran has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

An October 2009 letter was sent to the Veteran, informing her 
that the VLJ who presided at her January 2005 hearing was no 
longer with the Board and that she had the option to testify 
at a hearing in front of the another VLJ who would decide her 
case.  38 C.F.R. § 20.707, 20.717 (2009).

The Veteran indicated in her response, dated November 1, 2009 
and received by the RO on November 10, 2009, that she wished 
to appear at another hearing before a VLJ at VA Central 
Office in Washington, DC.  Such a hearing was subsequently 
scheduled and completed.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  The Veteran 
testified before the undersigned in March 2010.  A transcript 
of the VA hearing has been associated with the Veteran's 
claims file.

After the March 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issue no longer on appeal

The March 2005 Board decision also remanded the Veteran's 
claim of entitlement to an initial compensable rating for 
residual appendectomy scar so that the Veteran may be 
provided a statement of the case (SOC) pursuant to the United 
States Court of Appeals for Veterans Claims (the Court's) 
decision in Manlincon v. West, 12 Vet. App. 238 (1999).  

In May 2005, the RO provided the Veteran a SOC which 
continued the noncompensable rating assigned for her 
appendectomy scar.  She did not perfect her appeal by filing 
a VA Form 9 or similar document. See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the Veteran's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly, that issue is no longer 
before the Board.  




REMAND

Right and Left Knee Disabilities

During the course of the Veteran's appeal, VA has afforded 
her two VA examinations regarding her service-connected knee 
disabilities.  The Veteran has contended throughout her 
appeal that she has had significant pain and stiffness in 
both knees that gets worse during the course of the day, 
particularly on prolonged standing and walking.  The report 
of the most recent VA examination, performed in May 2009, 
reflects that the Veteran experienced pain on both knees upon 
repetitive motion testing pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Court has long noted that functional 
loss due to pain can also limit range of motion.  See 38 
C.F.R. § 4.40 (2009); Johnston v. Brown, 10 Vet. App. 80 
(1997); DeLuca, supra; Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991); see also 38 C.F.R. §§ 4.45, 4.59 (2009).  
Accordingly, a rating for a knee disability due to arthritis 
should be determined by functional impairment, i.e., the 
point that motion is limited by pain during range of motion 
testing.  However, the May 2009 VA examination report is 
ambiguous as to whether the VA examiner was able to 
accurately measure the Veteran's range of motion loss in her 
knees.  While the VA examiner noted that the Veteran 
demonstrated limited motion to 50 degrees in the right knee 
and 55 degrees in the left knee upon repetitive testing 
pursuant to DeLuca, the VA examiner contrarily stated 
"additional functional impairment due to pain, pain on 
repetitive use, fatigue, weakness, lack of endurance or 
incoordination cannot be specified as degrees of lost motion 
without resorting to mere speculation."  See the May 2009 VA 
examination report.  However, the examiner did not provide a 
rationale for why such opinion would be speculative.

As noted above, the Veteran has consistently contended that 
her knees become more painful during the course of the day.  
The Board finds that another examination is needed that 
adequately portrays the degree of impairment the Veteran 
experiences on account of her knee disabilities, including 
due to painful motion and on repeated use.  See DeLuca, 
supra.  



Low Back Disability

Unfortunately, the Veteran's claim for entitlement to service 
connection for a low back condition, to include as secondary 
to service-connected bilateral knee disabilities, must be 
remanded again for further development.  Although the Board 
regrets the additional delay, it is necessary to ensure due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The Veteran initially contended that her current low back 
condition was directly due to a documented in-service back 
injury.  See e.g. the Veteran's December 2002 claim.  
Accordingly, the RO and AMC have developed the Veteran's 
claim under the theory of direct service connection 
throughout the appellate process.  However, the Veteran has 
recently asserted that her diagnosed low back condition is 
etiologically related to her service-connected bilateral knee 
disabilities.  See e.g. the March 2010 VA hearing transcript 
at pages 5 and 17.  The theory of secondary service 
connection has been neither developed nor adjudicated by the 
RO.  

Further, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103.  Regarding 
the Veteran's claim of entitlement to service connection for 
a low back condition, to include as secondary to service-
connected bilateral knee disabilities, the Veteran has not 
been afforded notice regarding the criteria necessary to 
substantiate a claim for service connection secondary to a 
service-connected disability.  See Sanders and Disabled 
American Veterans , both supra.  Therefore, the RO should 
mail a corrective notice to the Veteran outlining these 
requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a 
claim for secondary service connection 
under 38 C.F.R. § 3.310 (2009).  

2.  The RO should arrange for the Veteran 
to be scheduled for a VA orthopedic 
examination.  The claims folder, to 
include a copy of this REMAND, must be 
made available to the examiner for review 
and the examination report must indicate 
whether such review was accomplished.  
After examination and review of the 
claims folder, the examiner should 
address the following:  

Knee claims

Determine the severity and extent of 
the Veteran's service-connected knee 
disabilities.  All indicated tests 
should be accomplished.  

The examiner's report should fully 
set forth all current complaints and 
pertinent clinical findings, and 
should describe in detail the 
presence or absence and the extent 
of any functional loss due to the 
Veteran's service-connected knee 
disabilities.  In particular, the 
examiner should indicate the point 
during range of motion testing that 
motion of each knee is limited by 
pain in flexion and extension.  In 
particular, the examiner should 
comment on any additional functional 
impairment due to pain, pain on 
repetitive use, fatigue, weakness, 
lack of endurance or incoordination 
on repetitive motion testing, and 
should state whether any pain 
claimed by the Veteran is supported 
by adequate pathology, e.g., muscle 
spasm, and is evidenced by her 
visible behavior, e.g., facial 
expression or wincing, on pressure 
or manipulation.  

It is important for the examiner's 
report to include a description of 
the above factors that pertain to 
functional loss due to the knee 
disabilities that develops on use.  
In addition, the examiner should 
express an opinion as to whether 
pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly 
limit functional ability of the 
affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on 
use or during flare-ups.

Back claim

a)  Identify any current low back 
condition(s).

b)  Concerning any identified low 
back condition(s), the examiner 
should opine whether such was at 
least as likely as not caused and/or 
aggravated by the Veteran's service-
connected knee disabilities, either 
individually or in concert.  

A detailed rationale should be 
provided for all opinions.  A report 
should be prepared and associated 
with the Veteran's VA claims folder.  

The claims file must be made 
available to the examiner and the 
examiner should indicate in her/her 
report whether or not the claims 
file was reviewed.  A rationale for 
any opinion expressed should be 
provided.  If an opinion cannot be 
rendered without resorting to 
speculation, the examiner must 
explain why it would be speculative 
to respond.

Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim 
remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


